Per Curiam.
The judgment in this action adjudged that the plaintiff was not entitled to equitable relief, and directed a dismissal of the complaint, with costs, unless within twenty days from its entry or, if an appeal was taken within twenty days after the enty of the order on the final appeal, the plaintiff 'served notice upon the defendants that he elected to try the action for damages to the premises described as an action at law before a jury and pay the costs incurred to the date of notice, and if the plaintiff failed to make such election within the time specified the defendants might enter an order dismissing the complaint, with costs.
This was plainly not a final judgment, and hence not appealable to this court, and we cannot, therefore, now consider or determine any of the questions involving the merits which have been discussed upon the briefs of the counsel for the plaintiff and the other property holders similarly situated.
The appeal must be dismissed, with costs.
All concur.